De Meo, Young, McGrath A Professional Services Company SUITE 517 SUITE 459 2 2 FORT LAUDERDALE, FLORIDA 33308 BOCA RATON, FLORIDA 33431 (954) 351-9800 (561) 447-9800 FAX (954) 938-8683 FAX (561) 391-8856 dym@dymco.net boca@dymco.net ————— ————— Robert E. McGrath, CPA Anthony De Meo, CPA*, ABV,PFS, CFF Roberta N. Young, CPA Michael I. Bloom, CPA ————— *regulated by the State of Florida July 5, 2011 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: Medical Connections Holdings, Inc. We have read the statements that we understand Medical Connections Holdings, Inc. will include under Item 4.01 of the Form 8-K report it will file regarding the recent change of auditors. We agree with such statements made regarding our firm. We have no basis to agree or disagree with other statements under made under Item 4.01. Yours truly, /s/ De Meo, Young, McGrath DYM MEMBERS OF AMERICAN INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS:MANAGEMENT CONSULTING SERVICES DIVISION; SEC PRACTICE SECTION; PRIVATE COMPANIES PRACTICE SECTION; TAX DIVISION ● FLORIDA INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS ● INSTITUTE OF BUSINESS APPRAISERS
